Izgelov v Shakov (2015 NY Slip Op 05446)





Izgelov v Shakov


2015 NY Slip Op 05446


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2013-05772
 (Index No. 12453/10)

[*1]Nison Izgelov, appellant, 
vLiana Shakov, respondent.


Antonio Marano, Glendale, N.Y., for appellant.

DECISION & ORDER
Appeal from an order of the Supreme Court, Queens County (Thomas D. Raffaele, J.), dated March 27, 2013. The order, insofar as appealed from, granted that branch of the defendant's motion which was for an award of child support arrears and directed the plaintiff to pay child support arrears in the sum of $12,500.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
In a so-ordered stipulation dated February 10, 2011, the plaintiff agreed to pay the defendant pendente lite child support in the sum of $1,000 per month. There is no evidence in the record to support the plaintiff's contention that, subsequent to the so-ordered stipulation, the parties agreed that he should pay less than $1,000 per month in pendente lite child support, or his contention that he made payments to the defendant for child support from May 2011 through June 2012, other than one payment of $500 in November 2011. The plaintiff's contention that a bonus check deposited in the parties' joint bank account several months before he filed for divorce should be credited toward his child support arrears is without merit.
Accordingly, the Supreme Court properly granted that branch of the defendant's motion which was for an award of child support arrears for the period from May 2011 through June 2012, and directed the plaintiff to pay child support arrears in the sum of $12,500.
SKELOS, J.P., CHAMBERS, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court